DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 01/20/2022.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Fei “Phil” Du (Reg. No. 68,078) on February 1, 2022.  During the telephone conference, Mr. Du has agreed and authorized the Examiner to amend Claims 1, 12 and 23.

Claims
Replacing 1-23 as following: 

1. (Currently Amended) A method of wireless communication of a user equipment (UE), comprising:
determining to transmit a preamble sequence to a base station at a random access occasion in a random access procedure when the UE is in a connected state;

determining that a first timing advance value is to be applied to transmission of the preamble sequence and that a second timing advance value is to be applied to transmission of the uplink channel or sounding reference signal, the first timing advance and the second timing advance being different; and
refraining from transmitting the preamble sequence or refraining from transmitting the uplink channel or sounding reference signal, when the UE is not configured to apply different timing advance values in the same predetermined time period;
determining whether the UE has capability to transmit a preamble sequence and an uplink channel or a sounding reference signal in the same predetermined time period, wherein the refraining is executed when the UE does not have the capability;
transmitting an indicator to the base station to indicate that the UE has the capability, when the UE has the capability.

2. (Original) The method of claim 1, wherein the uplink channel is a Physical Uplink Control Channel (PUCCH) or a Physical Uplink Shared Channel (PUSCH).

3. (Original) The method of claim 1, wherein the uplink channel or the sounding reference signal is refrained from transmitting.



5. (Original) The method of claim 1, wherein the predetermined time period is a slot, a number of symbol periods, or a plurality of slots.

6-10. (Canceled)

11. (Previously Presented) The method of claim 1, wherein the random access occasion is allocated on a first uplink carrier and the uplink channel or the sounding reference signal is scheduled on a second uplink carrier.

12. (Currently Amended) An apparatus for wireless communication, the apparatus being a user equipment (UE), comprising:
a memory; 
and at least one processor coupled to the memory and configured to:
determine to transmit a preamble sequence to a base station at a random access occasion in a random access procedure when the UE is in a connected state;
determine that the random access occasion is in a same predetermined time period as an uplink channel or sounding reference signal that is scheduled to be transmitted to the base station;

refrain from transmitting the preamble sequence or refraining from transmitting the uplink channel or sounding reference signal, when the UE is not configured to apply different timing advance values in the same predetermined time period; and 
wherein the at least one processor is further configured to determine whether the UE has capability to transmit a preamble sequence and an uplink channel or a sounding reference signal in the same predetermined time period, wherein the refraining is executed when the UE does not have the capability;
wherein the at least one processor is further configured to transmit an indicator to the base station to indicate that the UE has the capability, when the UE has the capability.

13. (Original) The apparatus of claim 12, wherein the uplink channel is a Physical Uplink Control Channel (PUCCH) or a Physical Uplink Shared Channel (PUSCH).

14. (Original) The apparatus of claim 12, wherein the uplink channel or the sounding reference signal is refrained from transmitting.

15. (Original) The apparatus of claim 12, wherein the preamble sequence is refrained from transmitting.

16. (Original) The apparatus of claim 12, wherein the predetermined time period is a slot, a number of symbol periods, or a plurality of slots.

17-21. (Canceled)

22. (Previously Presented) The apparatus of claim 12, wherein the random access occasion is allocated on a first uplink carrier and the uplink channel or the sounding reference signal is scheduled on a second uplink carrier.

23. (Currently Amended) A non-transitory computer-readable medium storing computer executable code for wireless communication of wireless equipment, comprising code to:
determine to transmit a preamble sequence to a base station at a random access occasion in a random access procedure when the UE is in a connected state;
determine that the random access occasion is in a same predetermined time period as an uplink channel or sounding reference signal that is scheduled to be transmitted to the base station; 
determine that a first timing advance value is to be applied to transmission of the preamble sequence and that a second timing advance value is to be applied to transmission of 
refrain from transmitting-the preamble sequence or refraining from transmitting the uplink channel or sounding reference signal, when the UE is not configured to apply different timing advance values in the same predetermined time period; and
determine whether the UE has capability to transmit a preamble sequence and an uplink channel or a sounding reference signal in the same predetermined time period, wherein the refraining is executed when the UE does not have the capability;
transmit an indicator to the base station to indicate that the UE has the capability, when the UE has the capability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478